Citation Nr: 1454630	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-00 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a compensable rating for scarring of the tympanic membranes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to June 1984.  

He appealed to the Board of Veterans' Appeals (Board/BVA) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claim, the Veteran testified at a June 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  


FINDING OF FACT

The Veteran has a 0 percent rating for the scarring of his tympanic membranes (eardrums), which is the highest possible rating under the applicable diagnostic code, and there is not the required indication of an exceptional or unusual disability picture to render impractical application of the schedular rating criteria.  


CONCLUSION OF LAW

There is no legal basis for assigning a schedular compensable rating for this 
service-connected disability or reason to refer it for extra-schedular consideration.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.87, Diagnostic Code (DC) 6211 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide claimants in certain cases.  If the VCAA is applicable, the Board must ensure the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  And this is indeed the situation with this particular claim for a higher rating for the bilateral tympanic membrane disability since it, too, turns entirely on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of the appeal of this claim, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA because no amount of notice or assistance to the Veteran concerning this claim would be of any benefit to him since the claim ultimately would have to be denied, regardless.

In any event, the Veteran was provided VCAA notice concerning this claim in a June 2011 letter, prior to initially adjudicating this claim in August 2011, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency, certainly none that is unduly prejudicial, meaning necessarily outcome determinative of this claim, i.e., more than harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).


II.  The Merits of this Increased-Rating Claim

During his June 2013 Board hearing, the Veteran testified that his eardrums constantly rupture.  He explained that they rupture while flying, sleeping, going underwater, and even while sneezing.  He said the rupturing of his eardrums causes constant pain, and resultantly  that a compensable rating is warranted for this service-connected disability.  See the June 2013 Board hearing transcript.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).  

Where entitlement to compensation already has been established and increase in disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But a "staged" rating is appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability has exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  The relevant temporal focus is on the status of the disability from the year immediately preceding the receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran has a 0 percent rating under DC 6211 for the scarring of his tympanic membranes, retroactively effective from June 16, 1984.  A 0 percent rating is the maximum rating available under the current rating criteria.  38 C.F.R. § 4.87, Diagnostic Code 6211 (2014).  

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In June 2011, the Veteran was afforded a VA examination.  He reported his right eardrum rupturing 12 times and his left eardrum rupturing 13 times.  He complained of discomfort in his ears when flying and going below two feet of water.  He denied having dizziness and vertigo.  Upon physical examination testing, the VA examiner observed the right and left tympanic membranes were perforated greater than fifty percent.  The consequent diagnosis was bilateral perforated tympanic membranes greater than fifty percent.  

During an August 2011 VA audiological examination for service-connected bilateral hearing loss, tympanometry testing showed high compliance in both ears and slight negative pressure in the right ear.  

In October 2012, a VA physician concluded that the Veteran's complaints of discomfort when flying, going underwater, and bleeding of the ears are at least as likely as not proximately due to or the result of the service-connected scarring of his tympanic membranes.  However, because the VA physician did not also specify whether the Veteran's complaints are the result of an additional disability, a separate diagnosis from his service-connected scarring of the tympanic membranes, or symptoms of his service-connected disability, an additional examination and addendum opinion were obtained.  

As such, in January 2013, the Veteran underwent another VA examination.  On examination testing, the VA examiner noted that there were no tympanic membrane perforations, but the presence of thin scars of the tympanic membranes, which could indicate previous perforated eardrums.  The examiner noted in his review of the claims file that results from the August 2011 audiological examination showed negative pressure of -108 in the right ear and -45 in the left ear.  He explained that such findings are indicative of Eustachian tube dysfunction.  The examiner diagnosed Eustachian tube dysfunction, with resulting negative pressure in both ears, discomfort with pressure changes, and occasional perforated eardrums when flying.  The examiner opined that the Veteran's Eustachian tube dysfunction, occasional eardrum perforations, negative pressure, and eardrum scarring, are all part of the service-connected scarring of his tympanic membranes, so part and parcel of this service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

But, as already indicated, the current 0 percent rating is the maximum rating available under DC 6211, although the Board additionally has considered whether a compensable rating alternatively could be assigned for this service-connected disability under another DC.

In this regard, evidence of record is absent any findings of chronic suppurative or nonsuppurative otitis media, mastoiditis, peripheral vestibular disorders, Meniere's syndrome, loss of auricle, malignant or benign neoplasm of the ear, or chronic otitis externa related to or associated with this service-connected disability, so no basis for assigning a compensable rating under alternative rating criteria.  See 38 C.F.R. § 4.87, DCs 6200-6210.  The Board is cognizant that the Veteran has complained of constant rupturing, pain, bleeding, and overall discomfort when flying and going underwater.  But as noted by the January 2013 VA examiner, these complaints are only symptoms of his service-connected scarring of his tympanic membranes, and he is already receiving compensation benefits separately for his service-connected bilateral hearing loss and tinnitus.

In adjudicating this claim for a compensable rating for the service-connected scarring of the tympanic membranes, the Board as well has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  His representative requested this special consideration during the June 2013 videoconference hearing before the Board.  When, as here, a Veteran has the highest permissible schedular rating for a service-connected disability, but nonetheless believes he is entitled to greater compensation, the Board must consider whether an extra-schedular rating is warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this Schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to VA regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

According to the holding Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board is precluded from assigning an extra-schedular rating in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  


Here, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for this service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the scarring of the Veteran's tympanic membranes with the established criteria found in the Rating Schedule for this disability shows that the rating criteria reasonably describe his disability level and symptomatology.  This disability does not result in any impairment or symptoms falling so far outside the purview of the Rating Schedule as to render it inadequate to properly evaluate this disability.  Consequently, referral of this claim for extra-schedular consideration is unwarranted.  Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996) Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).  

For the reasons and bases discussed, the preponderance of the evidence is against this claim for a compensable rating for this service-connected disability, so this claim must be denied.  See 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

The claim for a compensable rating for the scarring of the tympanic membranes is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


